                                                         lJSnC SONY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED !
UN ITE D STATES DISTR I CT COURT
SOUTHERN DI STRICT OF NEW YORK
-----------------------------------x
                                                         DOC#:
                                                         DATE Fl LED:
                                                                        ·Yti~
                                                                           Y~
                                                                                 \i1
GUILLAME JACQUETY ,

                          Petitioner ,              19 Civ . 9642 (VM)

        - against -                                 ORDER

GERALDINE HELENA TENA
BAPTISTA, et al. ,

                          Respondents .
------------------------- - --- ------x
VICTOR MARRERO, United States District Judge.

        As more than six weeks have passed since the filing of

the petition in this matter , the United States Department of

State     has    requested a   status    update.    As    reflected     in the

parties '   February 27 , 2020 joint letter to Magistrate Judge

Lehrburger (see Dkt . No . 25), counsel for both the petitioner

and respondent have encountered personal difficulties that

prevented the parties from taking depositions and completing

discovery       as   originally   scheduled .      Judge    Lehrburger     has

ordered the parties to submit a proposed revised discovery

schedule , or a status report stating why the parties cannot

do so , by March 10, 2020.


SO ORDERED.

Dated :         New York , New York
                3 March 2020



                                                   Victor Marrero
                                                     U.S . D. J .
